DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 23, 2021 claim 16 has been amended. Claims 16 through 35 are currently pending.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that functionalizing the material prior to delignification would result in less functionalization of the material due to the lignin being functionalized and then removed is not persuasive because applicant has not provided any evidence to support this conclusion. Instead applicant only speculates that this would occur. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP section 716.01(c).II. Furthermore, applicant has not provided any argument or evidence that the specific functionalization process of Gutowski, which was oxidation, would functionalize the lignin and provide less of a degree of oxidation if performed the taught process of delignification.
Applicant’s argument that the claimed method resulted in superior and unexpected results is not persuasive because applicant has not provided any objected evidence to support these Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b). Furthermore, the argument of unexpected results is not persuasive because applicant has not provided any comparison between the claimed method and the prior art. See MPEP section 716.02(e).

Priority





Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on June 07, 2017. It is noted, however, that applicant has not filed a certified copy of the FR1755078 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18, 19, 22-25 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski et al (U.S. Patent # 6,830,784).
	In the case of claim 16, Gutowski teaches a method for processing a structure of lignocellulosic material in the form of a natural polymeric material which includes cellulosic/wood material (Abstract, Column 1 Lines 15-40 and Column 5 Line 63 through Column 6 Line 13). The method comprised subjecting the material to an extraction step (i) using at least one fluid in a supercritical or subcritical phase such as high pressure steam in order to remove lignin thereby forming a dignified structure (Column 4 Lines 19-58). The process of Gutowski further teaches having subjected the material to a functionalization step (iii) such as oxidation (Column 4 Line 63 through Column 5 Line 31) to functionalize the material. After the material was delignified and functionalized the material was brought into contact with a filling compound/modifying agent which filled/penetrated into the material (Column 9 Line 49 through Column 10 Line 18).
	Gutowski does not specifically teach that the extraction/delignificaton was performed before the functionalization/oxidation step. However, section 2144.04.IV.C states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the extraction/delignification step prior to the functionalization/oxidation step of Gutowski because the order in which these steps were performed prior to the filling step would not have affected the outcome of the taught process.

	As for claims 24 and 25, Gutowski does not specifically teach that at least 40% by weight of the lignin was extracted or that at most 85% by weight of the lignin was extracted. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Gutowski teaches that the purpose of extraction was to increase the adhesiveness of the material (Column 4 Lines 19-26).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amount of lignin to be extracted from the material through routine experimentation because the amount of lignin extracted affected the adhesiveness of the material.
	As for claims 28-30, Gutowski teaches that the functionalization step comprised oxidizing/activating hydroxyl groups (Column 20 Line 23 through Column 21 Line 48).
.




Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski et al as applied to claims 16 and 19 above, and further in view of Sunol et al (U.S. Patent # 5,041,192).
	The teachings of Gutowski as it applies to claims 16 and 19 have been discussed previously and are incorporated herein.
	Gutowski does not teach that the fluid used in delignifying the material was in a supercritical phase nor specifically that is was carbon dioxide further comprised with at least one polar co-solvent selected from the group disclosed in claim 20.
	Sunol teaches a method for delignification of wood using a solvent (Abstract and Column 2 Lines 50-55) wherein the solvent/fluid was in the supercritical phase and included carbon dioxide, water and mixtures thereof and the process yielded large amounts of delignification in short periods of time (Column 3 Line 50 through Column 4 Line 10).
	Based on the teachings of Sunol, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a supercritical fluid of carbon dioxide mixed with water as the fluid in the extraction step of Gutowski because this .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gutowski et al as applied to claim 19 above, and further in view of Lindstrom et al (U.S. Patent Publication No. 2002/0096274).
	The teachings of Gutowski as it applies to claim 19 have been discussed previously and are incorporated herein.
	Gutowski does not teach that the fluid used in delignifying the material was in a supercritical phase and comprised either t-butanol or isopropanol.
	Lindstrom teaches a method for reducing or removing wood extractives including lignin from cellulose materials using supercritical fluids (Abstract, Page 2 Paragraphs 0021 and 0032 and Page 3 Paragraph 0042). Lindstrom teaches that the fluids used included isopropanol because it was non-toxic and non-flammable (Page 2 Paragraph 023, Pages 3-4 Paragraph 0043 and Table 1).
	Based on the teachings of Lindstrom, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used isopropanol in a supercritical phase as the fluid in the extraction step of Gutowski because isopropanol was a non-toxic and non-flammable fluid used in the art for extracting lignin.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gutowski et al as applied to claim 16 above, and further in view of Amann et al (U.S. Patent # 6,242,245).
The teachings of Gutowski as it applies to claim 16 have been discussed previously and are incorporated herein.
	Gutowski does not teach that the fluid used in delignifying the material comprised one of the enzymes of claim 26 nor any of the materials disclosed in claim 27.
	Amann teaches a method for delignification of plant material using a fluid comprising an enzyme and a mediator (Abstract and Column 1 Lines 9-20) wherein the enzyme included laccase and the mediator included HBT or NHA (Column 26 Lines 51-61 and Columns 39-40 Claims 1-10).
	Based on the teachings of Amann, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a fluid comprising laccase and either HBT or NHA in the lignin extraction step of Gutowski because these were known materials in the art used for removing lignin from plant/cellulose material and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,538,012 in view of Gutowski et al. The U.S. Patent claims a method for processing a structure of lignocellulosic material substantially the same as claimed by the present application but does not teach having subjected the delignified structure to a functionalization step. As was discussed previously, taught a process for removing .

Conclusion
	Claims 16 through 35 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712